Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2022 has been entered.
 	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear how a material may have an impedance lower than the RF energy delivered by the microneedle.  That is, RF energy does not have an inherent impedance.  Impedance is created by the system components (i.e. leads, electrodes, etc.) that deliver the RF energy.  Hence, it is not clear how a material may have an impedance lower than the RF energy which has no inherent impedance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12-15, 17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hantash et al (2007/0142885).
	Regarding claim 1, Hantash et al disclose a skin treatment method (Abstract) comprising the steps of inserting a plurality of needles into a layer of the skin (Abstract) and regulating delivery of RF energy to induce uniform heating by RF energy in the dermal layer.  See, for example, Figure 1 which shows treatment in the dermal layer, and paragraphs [0016] and [0055] which disclose controlling RF energy to create uniform patterns in tissue.  Hantash et al further teach regulating RF energy to adjust the power based on the changing of impedance of the skin (para. [0017] and [0054], for example).
	Regarding claim 2, Hantash et al provide a device for delivering RF energy to a dermis as addressed above, the device comprising a plurality of microneedles (115) configured to penetrate the skin so the distal tip of the needle reaches the dermis (Figure 1 and paragraph [0037], for example).  The microneedle may comprise at least one substrate (e.g. non-conductive material) enclosed by one material (e.g. conductive coating) as disclosed in paragraph [0041].  As asserted above, it is not clear how a material may have an impedance lower than the RF energy since the RF energy has no inherent impedance.  However, given that the material coating the electrodes is conductive, it is deemed to have a low impedance.  The microneedle is inherently configured to exhibit either a conducting property (e.g. when delivering energy) or a non-conductive property (when no energy is connected), and the needles may be configured to penetrate the epidermis, dermis and hypodermis (para. [0014], for example) and is configured to induce a substantially uniform area of heating in the dermis (para. [0014] and [0037], for example).
	Regarding claim 3, Hantash et al provide a device for delivering RF energy to the dermis comprises at least one contact plate (105/115) configured to be in contact with skin (Figure 1).  The contact plate comprises at least one substrate (needles 115) enclosed by at least one material (non-conductive material of the plate 105).  The contact plate is configured to deliver a dispersion of RF energy into the dermis (via the electrodes 115), and the contact plate is inherently configured to exhibit either a conductive property (e.g. the needles) or a nonconducting property (plate 105).  Hantash et al disclose a processor configured to adjust  a parameter from the group consisting of frequency, current, and voltage (see paragraphs [0042], [0054] and [0079-0081]).  The needles may be configured to penetrate the epidermis, dermis and hypodermis (para. [0014], for example) and is configured to induce a substantially uniform area of heating in the dermis (para. [0014] and [0037], for example).
	Regarding claim 12, the needles of Hantash receive RF energy from an RF energy source (para. [0036], for example).  Regarding claim 13, Hantash disclose regulating power and other parameters in response to monitored impedance as addressed previously.  Regarding claim 14, the examiner maintains that the heating of tissue as taught by Hantash would inherently create one or more of the cited tissue responses.  Regarding claim 15, Hantash discloses inserting the needle only 1-2 mm into the skin (para. [0079]).  Hantash discloses inserting the needles to any desired depth to treat specific layers of the skin tissue.  Regarding claim 17, the contact plate of Hantash is inherently either conductive or non-conductive.  The language of the claim fails to designate any specific means and/or structure to provide a changing of the contact plate property.  As broadly recited, it is deemed to read on any contact plate that may be either conductive or non-conductive. Regarding claim 21, see discussion of claim 2 above which addresses the impedance of the coating.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hantash et al (‘885) in view of the teaching of Morris et al (2002/0120260).
	Regarding claim 4, Hantash et al disclose a skin treatment method asserted above comprising inserting a plurality of needles into a layer of the skin (Figure 1) and regulating the delivery of RF energy to the needles to produce a uniform area of heating in the skin (paragraphs [0014], [0017], [0037] and [0054], for example).  Hantash et al fails to disclose an ultrasonic element  to provide feedback of the heating of tissue.
	Morris et al disclose an analogous device for treating tissue with multiple needles inserted into skin and heated with an RF energy source.  See, Figure 1, for example.  In particular, Morris et al specifically teach that it is known to provide the contact face of the device with sensors (22 – Figure 2) to provide feedback indicative of the tissue treatment during RF energy delivery.  Paragraph [0128] specifically teach that acoustical (i.e. ultrasound) sensors may be used to provide feedback on the status of the tissue during treatment.
	To have provided the Hantash et al system with ultrasonic elements to provide feedback to verify the heating of tissue during treatment would have been an obvious modification for one of ordinary skill in the art given the teaching of Morris et al who disclose such a sensor in an analogous needle treatment system.
	Regarding claim 18, Morris et al also disclose the use of laser energy (para. [0179]) as an alternative to RF energy.  As addressed previously, it is not clear how RF energy could be laser energy as recited in this claim.  It is further unclear how the contact plate would be configured to transition the laser energy from a fraction pattern to a nonfractional pattern given the limited description.  Since there is no express disclosure of how this is achieved beyond the use of an array of emitters or an array of slots, it is deemed to be obvious to the skilled artisan to create such a nonfractional pattern with the laser energy that would be provided by the array of emitters disclosed by Morris et al.
	Regarding claims 19 and 20, Morris et al also disclose transducers for creating acoustic waves.  The examiner maintains the acoustic waves of Morris et al would obviously have a similar effect on treating cellulite.  It is again noted that applicant’s specification fails to disclose any specific principles by which the acoustic energy provides the claimed “Acoustic Wave Therapy”, or why such therapy would be different from the acoustic energy provided by any other device, such as the Morris et al device.
Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hantash et al (‘885).
Claims 5 and 6 recite specific effects on tissue (e.g. nonfractional heating and fractionated coagulation), and the examiner maintains that these affects would be obviously, if not inherently, provided by the Hantash device.  That is, Hantash specifically disclose the fractional treatment of tissue to create uniform heating in specific tissue layers,  one of ordinary skill in the art would recognize from the various different profiles, as seen in Figures 4-9 for example, that the heating pattern may be fractional or nonfractional depending on the specific needles activated and the specific parameters for the treatment.  It is noted that applicant’s specification merely lists a variety of different treatments and does not provide any criticality or unexpected result associated with one treatment affect over another.  That is, applicant’s specification seems to indicate the various different treatments are all obvious variants that they are possible with the same array of electrodes.  In as much as the Hantash electrode array of needles is very much analogous to applicant’s structured device and the intended results, the examiner maintains the Hantash device is obviously configured to provide the same results.  Claims 7-11 recite tissue responses to the application of energy.  The examiner maintains that the Hantash method would obviously, if not inherently, create the same types of tissue affects given that the device is similarly structured and used in the same type of procedure.  It is generally well known in the art that tissue undergoes an impedance change during the course of RF energy delivery, and Hantash specifically disclose controlling the delivery of RF energy based on sensed tissue conditions as expressed previously.  

Response to Arguments
Applicant's arguments filed October 19, 2022 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant asserts that Hantash does not expressly or inherently disclose the step of regulating delivery RF energy to induce a substantially uniform area of heating wherein the needles do no induce a fractional area of heating by the RF energy in a dermal layer as recited in claim 1.  The examiner notes that claim 1 has a number of alternative limitations, and recites “the plurality of needles does not induce a fractional area of heating by the RF energy in a dermal layer, or wherein the substantially uniform area of heating produces fractionated coagulation, or wherein the substantially uniform area of heating produces a biological stress response in the dermal, epidermal and hypodermal layer, or…” (emphasis added).  Hence, the claim does not specifically require a lack of fractional heating as argued by applicant.  In fact, the alternative specifically does provide for the fractionated coagulation of tissue.  The examiner maintains that the Hantash device clearly provides for a “substantially uniform” heating of the dermal tissue.  It is noted that there is no express definition in applicant’s specification for what constitutes a “substantially uniform” heating profile.  Figure 1, among others, of Hantash clearly show a heating pattern in dermal tissue that may be deemed “substantially uniform”.  Given that the Hantash reference provides the same structure (e.g. plurality of needles inserted into tissue) and a similar RF energy source and feedback based on sensed impedance (e.g. claim 33) as disclosed in applicant’s specification, it only stands to reason that it would operate in a similar manner.  In view of the various alternative options recited in claim 1, the examiner maintains the Hantash device clearly at least meets the limitation of providing a uniform area of heating by providing fractionated coagulation, and also meets the alternatives of creating a biological stress response caused by an impedance change and regulating delivery of RF energy based on a change in impedance (i.e. bioimpedance) and adjusting the power of the RF energy based on sensed impedance.  As such, the examiner maintains the Hantash reference continues to anticipate claim 1.
Regarding claims 2 and 3, applicant asserts that Hantash does not expressly or inherently disclose inducing a substantially uniform area of heating in the dermis and further asserts that Hantash provides an array of treatment zones 160 through resistive heating of tissue.  As argued in the Final Office action of April 19, 2022, the examiner maintains that Hantash clearly teach it is desired to create a “substantially uniform” heating pattern in the dermal layer.  The array of treatment zones are created in an overlapping fashion (Figure 1) to create such a “substantially uniform” heating pattern, very much the same way applicant’s device includes a plurality of needles to form overlapping heating zones to create a substantially uniform heating pattern.  
Regarding claim 4, applicant again contends that Hantash does not teach the regulation of RF energy to induce a substantially uniform area of heating.  As above, the examiner maintains that the zones (160) of Hantash overlap to create what may fairly be considered a substantially uniform area of heating.  Applicant further contends that Morris does not cure the deficiencies of Hantash, and further that Morris does not specifically address “verifying the uniform heating for optimized feedback with an ultrasonic transducer adjacent to the plurality of needles”.  The examiner maintains that Hantash clearly teach a feedback mechanism (e.g. temperature and/or impedance feedback) to verify the desired heating pattern (i.e. substantially uniform heating of the dermis).  Morris merely provides another alternative to provide feedback (e.g. ultrasound) to monitor temperature to control the application of energy to achieve a desired result.  The examiner maintains that one of ordinary skill in the art would obviously recognize that the ultrasound feedback mechanism of Morris could be employed in the Hantash system to provide feedback relative to the creation of a substantially uniform lesion in dermal tissue.
Applicant has not substantively argued the merits of the dependent claims, and the examiner maintains the rejections applied to those claims remain tenable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/           November 2, 2022